Order entered July 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00968-CV

                               DAVID SCOT LYND, Appellant

                                                V.

                       BASS PRO OUTDOOR WORLD INC., Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-08-9862-C

                                            ORDER
        Before the Court is appellee’s June 17, 2013 motion to strike appellant’s brief or,

alternatively, a motion for extension of time to file a brief. In response to this Court’s May 14,

2013 notice of a deficient brief, appellant filed a motion asking this Court to accept his brief. By

order dated May 22, 2013, the Court granted appellant’s motion to accept his brief and filed it in

as of that date. Accordingly, we DENY appellee’s motion to the extent that it requests that the

Court strike appellant’s brief. We GRANT appellee’s motion to the extent it asks for an

extension of time to file a brief. Appellee shall file its brief within THIRTY DAYS of the date

of this order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE